DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10950034. Although the claims at issue are not identical, they are not patentably distinct from each other because the mentioned claims of current application appears to be a broader version of issued patent.
Allowable Subject Matter
Claims 1, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches alone or in combination the italicized and bolded features.Claim 1. A method comprising, by a computing system: receiving an image and depth measurements of an environment surrounding a user; generating a 3D model representing the environment based on the depth measurements; identifying, in the image, first pixels depicting a physical object in the environment and second pixels corresponding to a padded boundary associating the first pixels with (1) a first portion of the 3D model representing the physical object and (2) a first representative depth value computed based on the depth measurements; associating the second pixels with (1) a second portion of the 3D model representing a region around the physical object and (2) a second representative depth value farther than the first representative depth value; and rendering an output image depicting a virtual object and the physical object, wherein occlusions between the virtual object and the physical object are determined using the first representative depth value and the second representative depth value.Claim 9. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive an image and depth measurements of an environment surrounding a user; generate a 3D model representing the environment based on the depth measurements; identify, in the image, first pixels depicting a physical object in the environment and second pixels corresponding to a padded boundary around the first pixels; associate the first pixels with (1) a first portion of the 3D model representing the physical object and (2) a first representative depth value computed based on the depth measurements; associate the second pixels with (1) a second portion of the 3D model representing a region around the physical object and (2) a second representative depth value farther than the first representative depth value; and render an output image depicting a virtual object and the physical object, wherein occlusions between the virtual object and the physical object are determined using the first representative depth value and the second representative depth value.associate the first pixels with (1) a first portion of the 3D model representing the physical object and (2) a first representative depth value computed based on the depth measurements; associate the second pixels with (1) a second portion of the 3D model representing a region around the physical object and (2) a second representative depth value farther than the first representative depth value; and render an output image depicting a virtual object and the physical object, wherein occlusions between the virtual object and the physical object are determined using the first representative depth value and the second representative depth value.
Claims 2-8, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-8, 10-14 and 16-20 are allowable for the same reasons as the allowable claims they depend on directly/indirectly.Relevant art:US 20180176483 A1 A method of generating at least one image of a real environment comprises .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/26/2022